In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00386-CV
     ___________________________

  IN THE INTEREST OF H.R., A CHILD




  On Appeal from the 271st District Court
            Wise County, Texas
      Trial Court No. CV19-12-1028


  Before Birdwell, Wallach, and Walker, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

        Father appeals the termination of his parental rights to his child H.R.1 See Tex.

Fam. Code Ann. §§ 161.001(b)(1)(E), (O), (2), .003. We affirm.

        Father’s counsel filed an Anders brief stating that the appeal is frivolous and

without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re K.M., 98 S.W.3d

774, 776–77 (Tex. App.—Fort Worth 2003, order), disp. on merits, No. 2-01-349-CV,

2003 WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.) (per curiam) (mem.

op.). Counsel’s brief presents the required professional evaluation of the record

demonstrating why there are no arguable grounds for appeal.              Furthermore, in

compliance with Kelly v. State, counsel provided Father with a copy of the Anders brief,

informed Father of his right to file a pro se response, gave Father a copy of the appellate

record, and told Father of his right to pursue discretionary review in the Texas Supreme

Court. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). Father did not file a response.

        In the Anders context, we must independently examine the record to determine

if any arguable grounds for appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex. App.—

Fort Worth 2016, pets. denied). When performing this analysis, we consider the record,

the Anders brief, and any pro se response. In re P.C., No. 02-20-00313-CV, 2021 WL

520585, at *1 (Tex. App.—Fort Worth Feb. 11, 2021, pet. denied) (per curiam) (mem.

op.).


       We use aliases to protect the child’s identity. See Tex. Fam. Code Ann.
        1

§ 109.002(d); Tex. R. App. P. 9.8(b)(2).

                                            2
      After careful review, we agree with counsel that this appeal is without merit. We

affirm the judgment terminating Father’s parental rights to H.R. Counsel remains

appointed through proceedings in the supreme court unless otherwise relieved. See In re

P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order).

                                                     Per Curiam

Delivered: May 19, 2022




                                          3